Exhibit 10.23 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") made effective on the second day of January, 2008 (the "Effective Date"). BETWEEN: FIRSTGOLD CORP., a corporation incorporated pursuant to the laws of Delaware (hereinafter called the "Company") -and- A.SCOTT DOCKTER, an individual residing in the State of California (hereinafter called the "Executive") WHEREAS the Executive has been employed by the Company in the position of Chief Executive Officer and President pursuant to an Employment Agreement dated the 1st day of February, 2006 (the "Prior Agreement"); AND WHEREAS the Executive and the Company wish to amend the terms by which the Executive is employed by the Company to provide for, among other things, revised employment terms including additional base salary for the Executive, and, in connection therewith, the Executive and the Company have agreed to terminate the Prior Agreement and replace same with the terms herein contained; NOW THEREFORE in consideration of the mutual covenants herein contained, and for other good and valuable consideration (including, without limitation, revised employment terms including additional base salary for the Executive), the parties hereto agree as follows: TERM 1.The Executive's employment shall commence on the Effective Date and, subject to termination by either party in accordance with the provisions of this Agreement, shall conclude on the 31st day of January, 2009 (the "Initial Term"). Notwithstanding the foregoing, this Agreement shall automatically renew for successive one (1) year terms (each, a "Successive Term") unless the Company provides no less than sixty (60) days written notice (a "Non-Renewal Notice") to the Executive notifying the Executive that the Agreement shall conclude upon the expiration of the Initial Term or Successive Term, as the case may be, and not automatically renew. DUTIES 2.The Executive shall serve the Company in the capacity of Chief Operating Officer and shall perform such duties and exercise such powers pertaining to the management and operation of the Company as may be determined from time to time by the board of directors and Chief Executive Officer of the Company, consistent with the description set forth in Schedule A attached hereto. The Executive shall perform those duties that may reasonably be assigned to him, diligently and faithfully to the best of ·his abilities. The Executive shall devote such amount of working time and attention to the business affairs of the Company as is required (as determined by the Company, acting in good faith) to perform the functions consistent with the office of Chief Operating Officer. The Executive further acknowledges that he is bound to follow the policies and procedures established by the Company, from time to time, including any code of business conduct adopted by the Company (including any future revisions of such policy or procedure and code of conduct). Incarrying out his duties and responsibilities as Chief Operating Officer of the Company, the Executive shall comply with all lawful instructions as may be given from time to time by the Company. COMPENSATION 3.The Executive shall be entitled to salary and bonuses, as follows: (a)Salary. The Executive shall receive a base salary in the amount of USD$225,000 per annum, payable in accordance with the Company's normal payroll cycle, which base salary shall be reviewed at least annually by the board of directors of the Company. The board of directors shall have sole discretion and authority to increase the Executive's base salary, although, at a minimum, the Executive shall be entitled to an annual base salary adjustment based on the annual change in the United States Consumer Price Index. (b)Bonus. Inaddition to the Executive's base salary, the Executive shall be eligible to participate in any discretionary employee bonus plan or other plan, which is implemented by the Company in its sole and unfettered discretion, at a level commensurate with his position. (c)Stock Option Plan. Upon establishment of a Company stock option plan, the Executive will participate, according to the terms and conditions thereof, to the same degree as other Company employees of like grade and status. BENEFITS 4.The Executive shall be entitled to participate in all of the Company's benefit plans generally available to its senior level employees from time to time. The Executive's rights under these benefit plans shall be determined entirely by the terms and conditions of the plans and the Executive shall have no independent rights as against the Company in connection with the said benefits. - 2 - VEHICLE ALLOWANCE 5.The Company shall provide the Executive with a company-owned vehicle for use in connection with services provided hereunder. VACATION 6.During his employment hereunder, the Executive shall be entitled to four (4) weeks paid vacation per calendar year, to be scheduled at such times as are acceptable to the board of directors of the Company having regard to the business requirements of the Company EXPENSES 7.The Executive shall be reimbursed at cost for all reasonable travel, cell phone and other out-of-pocket expenses, which the Executive incurs in connection with carrying out his duties hereunder, in accordance with and subject to the terms of Company's expense policy, as amended from time to time. For all such expenses the Executive shall furnish the Company with appropriate receipts. TERMINATION 8. For Cause. The Company may terminate the employment of the Executive for cause, without notice or any payment in lieu thereof. "Cause" shall mean just cause at common law. 9.Without Cause. The Company may terminate the Executive's employment at any time without just cause provided, however, that in the event of such termination without cause, the Company shall provide the Executive with the following payments and benefits, in lieu of notice: (a)the Company shall pay to the Executive the amount of all outstanding salary and bonuses earned by the Executive under section 3 hereof to the date of termination; (b)the Company shall pay to the Executive a lump sum payment equal to three (3) months of the Executive's then current annual base salary for each year or portion thereof that the Executive has been employed by the Company inthe capacity of Chief Operating Officer, or prior thereto, as Chief Executive Officer and President. The lump sum payments referred to above shall be paid within thirty (30) calendar days of the termination of the Executive's employment. It is acknowledged by the Executive that delivery of a Non-Renewal Notice shall not constitute termination without cause pursuant to this section 9 and shall not entitle the Executive to any termination payment, other than payment of all outstanding salary and bonuses earned by the Executive under section 3 hereof to the date of expiration of the Agreement. The Executive acknowledges and agrees that payment by the Company as provided for in Section 8 shall be in full and final settlement of any and all claims, demands, actions and suite whatsoever which the Executive has or may have against the Company, its affiliates and any of their directors, officers, employee and their successors and assigns. The Executive further agrees, that if required by the
